United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1948
                                  ___________

Paraquad, Inc., a Missouri               *
non-profit corporation; Mental Health    *
Association, of St. Louis, a Missouri    *
non-profit corporation; Depressive       *
and Manic Depressive Association,        *
of St. Louis, a Missouri non-profit      * Appeal from the United States
corporation; Beatrice E. Creason;        * District Court for the Eastern
Ariel Marquardt,                         * District of Missouri.
                                         *
                    Appellants,          *
                                         *
      v.                                 *
                                         *
St. Louis Housing Authority, a           *
Missouri municipal corporation;          *
Cheryl A. Lovell, in his official        *
capacity as Executive Director of the    *
St. Louis Housing Authority,             *
                                         *
                    Appellees.           *
                                    ___________

                            Submitted: January 8, 2001

                                 Filed: August 8, 2001
                                  ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

FAGG, Circuit Judge.
       In 1995 the St. Louis Housing Authority (SLHA) received a HOPE VI
implementation grant of $46.7 million from the United States Department of Housing
and Urban Development (HUD) for revitalization of the Darst-Webbe public housing
complex. The HOPE VI plan generally calls for demolition of more than 1200 public
housing dwelling units (less than half of which are occupied) and construction of more
than 650 new mixed income apartments and homes. The plan’s major components
include demolition of the Darst-Webbe Family building and construction of new family
housing, demolition of both the Webbe Elderly and Paul Simon buildings (which have
units reserved for the elderly and nonelderly disabled) and their replacement with a new
senior development, and selective demolition and reconfiguration of the Clinton
Peabody site.

       Two public housing tenants with disabilities, Beatrice E. Creason and Ariel
Marquardt, and three organizations that provide counseling, education, and other
services to disabled individuals, Paraquad, Inc., the Mental Health Association of
Greater St. Louis (MHA), and the Depressive and Manic Depressive Association
(DMDA), brought this lawsuit asserting the SLHA refused to provide HOPE VI
replacement housing and supportive services to disabled families and refused to provide
accessible HOPE VI replacement housing. The plaintiffs seek declaratory and
injunctive relief under the Fair Housing Act, the Rehabilitation Act, the Americans with
Disabilities Act, and the Equal Protection Clause. The plaintiffs also assert the SLHA
is implementing the HOPE VI plan in a way that violates the requirements of the plan
and the United States Housing Act. The district court* granted summary judgment to
the SLHA, holding the plaintiffs lack standing to pursue their claims, their challenge is
not ripe for adjudication, and Creason’s claims are moot. Paraquad v. Saint Louis



      *
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                          -2-
Housing Auth., No. 4:98CV01557 ERW (E. D. Mo. Mar. 6, 2000). The plaintiffs
appeal. Because we conclude the plaintiffs’ claims are not ripe, we affirm.

       “The ripeness doctrine flows both from the Article III ‘cases’ and ‘controversies’
limitations and also from prudential considerations for refusing to exercise jurisdiction.”
Nebraska Pub. Power Dist. v. Midamerican Energy Co., 234 F.3d 1032, 1037 (8th Cir.
2000). The doctrine seeks “‘to prevent the courts, through avoidance of premature
adjudication, from entangling themselves in abstract disagreements.’” Id. (quoting
Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967)). The ripeness inquiry requires
examination of both the “‘fitness of the issues for judicial decision’ and ‘the hardship
to the parties of withholding court consideration.’” Id. at 1038 (quoting Abbott Labs.,
387 U.S. at 149). To be ripe for decision, the harm asserted must have matured enough
to warrant judicial intervention. Johnson v. Missouri, 142 F.3d 1087, 1090 n.4 (8th Cir.
1998). The plaintiffs need not wait until the threatened injury occurs, but the injury
must be “‘certainly impending.’” Employers Ass’n v. United Steelworkers AFL-CIO-
CLC, 32 F.3d 1297, 1299 (8th Cir. 1994) (quoting Babbitt v. United Farm Workers
Nat’l Union, 442 U.S. 289, 298 (1979)).

       The district court held any threatened injury in this case is simply not imminent.
 The court believed that for the plaintiffs claims to be ripe, the court would have to be
presented with facts that more specifically show the likelihood of injury. The district
court stated the plaintiffs had not come forward with evidence showing any disabled
individuals have been relocated to an inaccessible housing unit, denied relocation at all,
or denied public housing as a result of the HOPE VI project. Likewise, the plaintiffs
presented no evidence that the actual, finished units will not be accessible and in
compliance with applicable federal law. The plaintiffs concede the elderly-only facility
will be accessible.




                                           -3-
       On appeal, the plaintiffs argue the district court’s conclusion fails to recognize
that the gist of their lawsuit is the unequal housing and service opportunities afforded
the disabled under the HOPE VI plan. The plaintiffs claim that because the elderly will
have units reserved specifically for them, the disabled should too. The plaintiffs
contend the injury of unequal opportunity has already occurred. The plaintiffs also
argue sufficient administrative events in furtherance of the plan have already occurred
to make the controversy ripe for decision. The plaintiffs say the specificity of the
HOPE VI plan–which explicitly excludes the nonelderly disabled from occupancy in
the new elderly-only development, sets aside no other housing specifically for the
disabled, contains a support services plan designed without considering the needs of
disabled HOPE VI residents, and includes building designs and floor plans with
accessibility problems–creates a substantial likelihood they will be denied new HOPE
VI housing and services.

      We cannot agree that the denial of HOPE VI housing and services to the
disabled is “certainly impending.” The plaintiffs cannot identify any individuals who
have been denied accessible housing under the SLHA's implementation of HOPE VI,
and plans for the design and construction of the HOPE VI dwellings are not yet
complete. The plaintiffs assert they were injured because HOPE VI fails to afford
equal housing and service opportunities to the disabled, but this argument lacks merit
because the plaintiffs cannot show that all proposed HOPE VI housing will fail to
accommodate their needs. The plaintiffs rely on the proposed elderly-only units to
support their discrimination claim, but the HOPE VI plan proposes at least 650 units
of new public housing, and the plaintiffs cannot prove the SLHA has precluded them
from residing in all of the new HOPE VI facilities, which are yet to be built.

       The HOPE VI plan will be implemented in several phases, and the SLHA must
obtain HUD approval for all demolitions, architectural drawings, and new construction
plans. As for the phase involving construction of the new building for the elderly,


                                          -4-
demolition has not yet started, drawings are still in the preliminary phase, and no new
construction has begun. Although the plan does not propose a separate building just
for the disabled, the Darst-Webbe HOPE VI relocation plan states, “The SLHA will
provide each relocatee temporary or permanent housing at comparable cost on a non-
discriminatory basis.” (Appellant’s App. Vol. I at 100249.) In addition, the SLHA
entered into a memorandum of understanding with the resident councils of Webbe
Elderly and Paul Simon. (Appellant’s App. Vol. II at 100499.) The memorandum
provides that the SLHA will conduct a survey of all disabled, elderly, and near elderly
residents in order to identify their needs and expectations as related to the HOPE VI
program. Elderly, near elderly, and disabled residents will not be relocated temporarily
or permanently before completion of the survey. Current Webbe Elderly and Paul
Simon residents will be given first preference for residence within the new redeveloped
elderly building. Although only elderly residents can live there, disabled residents are
eligible to return to other HOPE VI units in other buildings at scattered sites.

        The plaintiffs argue we have found ripe controversies in similar cases challenging
governmental barriers to equal treatment, citing Meadows of West Memphis v. City of
West Memphis, Ark., 800 F.2d 212 (8th Cir. 1986) and Park View Heights Corp. v.
City of Black Jack, 467 F.2d 1208 (8th Cir. 1972). These cases are distinguishable.
In Meadows, the complaint alleged the City blocked the plaintiff’s access to public
financing for at least a year for an unconstitutional reason. 800 F.2d at 215. The delay
itself was the injury. In Park View, we considered an attack on a zoning ordinance that
prohibited the construction of multiracial housing. We noted the architectural and
engineering plans for the building were complete, and the City could do nothing further
to exclude the plaintiffs from the community. 467 F.2d at 1215. In our case, however,
there are many unresolved uncertainties. None of the plaintiffs can show any disabled
individual has been or will be denied accessible housing in connection with the
implementation of HOPE VI.




                                           -5-
       Assuming without deciding that the plaintiffs have standing to bring this lawsuit,
we conclude their claims are not ripe for decision at this time. We thus affirm the
district court. We also deny the appellants’ request for leave to submit a supplemental
appendix containing two documents because the documents are not material to the
issues on appeal.

RICHARD S. ARNOLD, Circuit Judge, dissenting.

     The Court's able opinion is persuasive, but in one respect, at least, it leaves me
unconvinced.

       The plaintiffs allege (and it appears to be undisputed) that under the HOPE VI
Plan certain units will not be open to younger disabled tenants. These units will be set
aside for older tenants, including both disabled and non-disabled people. No units will
be set aside for younger disabled people. This state of affairs, plaintiffs claim, violates
several federal statutes and the Equal Protection Clause of the Fourteenth Amendment.

       I believe this claim is ripe for adjudication. The aspects of the Plan challenged
by plaintiff are firmly in place. They are absolutely excluded from being considered
as tenants in the elderly-only portion of the new development. The Court appears to
feel that the claim is not ripe because the plaintiffs might be given housing in some
other units also included in the HOPE VI Plan. That is, plaintiffs are not totally
excluded from all HOPE VI facilities. This circumstance, it seems to me, may make
plaintiffs' claim less persuasive on the merits, but it has nothing to do with ripeness.
The gist of their claim is not that any of them has been excluded from housing, but that
they are prevented from applying for housing in a certain location, solely because of
their status as younger people, notwithstanding the fact that they are disabled.




                                           -6-
       If the claim were of racial discrimination, rather than disability discrimination,
surely no one would argue that it is not ripe. Say a housing authority sets aside a
number of units for white people only. Other units, however, are equally available to
all races. The fact that a certain non-white plaintiff might get housing in these other
units would not, it seems to me, mean that his claim that he is being deprived of equal
treatment with respect to the projected all-white units is not ripe.

       For these reasons, I respectfully dissent. I express no view on the merits of any
of plaintiffs' claims.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -7-